Citation Nr: 0122249	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a back 
sprain of the lumbar region, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from September 
1940 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  In that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 20 percent for chronic lumbosacral strain.  In a 
February 2001 rating action, the RO increased the 20 percent 
evaluation in effect for the low back disorder to 40 percent.  


FINDING OF FACT

The veteran's low back disability is manifested primarily by 
subjective complains, severe limitation of motion and muscle 
spasm. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
back sprain of the lumbar region have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

On November 13, 2000, the United States Court of Appeals for 
Veterans Claims  (Court) issued a miscellaneous order, In Re: 
Veterans Claims Assistance Act of 2000, Misc. No. 4-00 
(Nov.13, 2000) (en banc) (VCAA), in which the Court noted 
that the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
"may affect the disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim".  
Therefore, VCAA may have potential applicability to 
development and adjudication of claims such as in the instant 
case.  See Tellex v. Gober, No. 98-1886 (U.S. Vet. App. Nov. 
30, 2000).  

In this regard, by virtue of the statement of the case 
furnished to the veteran and his representative in January 
2000 as well as the supplemental statement of the case issued 
in February 2001, the veteran and his representative were 
notified of the evidence necessary to substantiate this 
increased rating claim and the pertinent law and regulations.  
Also, in a May 2001 letter, the RO informed the veteran of 
the provisions of the VCAA and, in particular, of the 
specific evidence needed to support his increased rating 
claim.  

Throughout the current appeal, the veteran has referred to 
back treatment that he has received at a VA Outpatient 
Clinic.  The RO has obtained and associated with the 
veteran's claims folder copies of records of recent treatment 
that the veteran received at this medical facility.  The 
veteran has not acknowledged any additional sources of 
pertinent medical treatment.  The RO has, thus, made 
reasonable efforts to obtain relevant treatment records 
adequately identified by the veteran.  Furthermore, the 
veteran underwent VA examinations of his low back in October 
1998 and March 2000.  Thus, it appears that all evidence 
identified by the veteran relative to his increased rating 
claim has been obtained and associated with the claims 
folder.  Consequently, the Board concludes that the RO has 
met its duty to assist the veteran in the development of this 
increased rating claim under the VCAA and the implementing 
regulations and that the current decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

A.  Evidence

Service medical records reflect treatment for a back sprain 
to the lumbar region.  A VA examination was conducted in 
April 1946. At that time, the veteran reported that he had 
injured his back in a glider landing in March 1945 and that, 
since then, he had been unable to bend forward to pick up 
objects.  The examiner noted that the veteran was able to 
perform the orthopedic examination without any complaints of 
pain or distress.  Following the examination, the examiner 
diagnosed mild lordosis. X-rays taken of the veteran's 
lumbosacral spine in June 1946 showed incomplete fusion of 
the spinous process of the first sacral segment, which the 
roentgenologist concluded was a congenital defect, and no 
evidence of bony or arthritic pathology.  The RO, by a 
January 1947 rating action, granted service connection for a 
back sprain in the lumbar region and assigned a 
noncompensable evaluation to this disability.  

A VA examination was conducted in November 1948.  At that 
time the veteran complained of low back ache for two weeks as 
well as objective findings of poor posture; a normal gait; 
restricted trunk motions, including one-half normal forward 
bending, one-third normal back bending, and two-thirds normal 
bending on each side; straight leg raising possible to 
60 degrees on each side; as well as present and equal 
reflexes.  The examiner diagnosed chronic low back strain.

In January 1949 rating action, the RO granted a compensable 
rating of 20 percent for the veteran's service-connected 
chronic lumbosacral strain.  The 20 percent rating for the 
veteran's service-connected low back disability remained in 
effect until the current appeal. 

He veteran was treated intermittently at a VA facility during 
1998 for several complaints including low back pain.  X-rays 
taken of his lumbar spine in June 1998 showed nonspecific 
spondylosis.  

In October 1998, the veteran underwent a VA spine 
examination.  At that time the veteran complained chronic low 
back pain.  He stated that prolonged sitting increased the 
amount of his low back discomfort and caused him difficulty 
in standing.  He was able to drive an automobile but if he 
did so for a long time he experienced increased back pain.  
The veteran complained of some stiffness on flexion of his 
back and stated that he experienced flare-ups, which involved 
increased low back pain without a precipitating factor, three 
to four times per month.  Functionally he appeared to do well 
such as mowing the lawn and doing chores around the house.

The veteran denied taking medication and explained that rest 
in a hot tub brings relief in approximately two hours.  The 
veteran also denied using crutches, a brace, or a cane.  

The examination demonstrated extension of the back to 0 
degrees, forward flexion to 75 degrees at which time the 
veteran complained of stiffness and pain, and normal lateral 
flexion and rotation.  There was a spasm in the paraspinous 
muscle group in the lumbar area.  There was no sensory or 
motor abnormality.  There were normal reflexes, no postural 
abnormalities or fixed deformity, and no neurological 
abnormalities.  The examiner commented that pain limits the 
motion of the veteran's spine only in terms of his flexion 
and only beyond 75 degrees and that the veteran is able to 
attain 75 degrees of flexion without difficulty.  X-rays 
taken of the veteran's lumbosacral spine showed nonspecific 
spondylosis and were otherwise negative.  The examiner 
diagnosed lumbar spine strain and lumbar spondylosis.  

In January 1999, the veteran sought VA outpatient treatment 
for complaints of constant dull low back pain radiating to 
the calves of both of his legs.  An examination demonstrated 
negative straight leg raising and no gross sensory deficit.  

A VA examination was conducted in March 2000.  At that time 
the veteran complained of a constant dull low back pain which 
radiated to both of his calves, and worsened with prolonged 
standing or walking.  The pain required medication.  The 
veteran also reported that any type of household chores 
increased his low back pain.  The veteran reported that he 
sustained a post-service injury to his back in a 1982 
job-related accident in which he tripped over some concrete 
and reinjured his back.  He was now retired.

The examination showed normal heel/toe gait mechanics.  
Forward flexion was to 20 degrees, side bending to 
10 degrees, extension to zero degrees and rotation of zero 
degrees.  There was a lumbar paraspinal muscle spasm from L-2 
to S-1 with forward flexion and side bending.  There was 
negative sciatic notch tenderness. There was a positive 
straight leg raising at 70 degrees on both lower extremities 
with associated tight spastic hamstrings.  Calf circumference 
was 32 centimeters bilaterally and quadriceps circumference 
of 37 centimeters bilaterally.  Achilles reflexes were 
1+ bilaterally, patella reflexes of 1+ bilaterally, and 5/5 
motor function for extensor hallicus longus tibialis anterior 
and peroneal musculature group.  

X-rays of lumbar spine were negative.  The diagnosis was 
chronic lumbosacral strain.  The examiner stated that the 
veteran could not be placed on a treadmill due to his 
positive history of coronary artery bypass, arterial 
sclerosis, and unstable angina but that, with a reasonable 
degree of medical probability, the examiner, could conclude 
that the veteran's chronic lumbosacral strain would give him 
difficulty with recurrent bending, stooping, lifting, or 
walking long distances.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The 
RO has assigned a 40 percent rating for the veteran's 
service-connected back sprain of the lumbar region in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5292 
and 5295.  The RO also evaluated the low back disability 
under Diagnostic Code 5293.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When severe 
limitation a rating of 40 percent is provided.  The 
40 percent rating is the highest rating permitted under this 
Diagnostic Code.  

Diagnostic Code 5295 provides a 40 percent evaluation for 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  This is 
the maximum evaluation assignable under this code.  

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle.  The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to flare-
ups."  Id.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 40 percent rating is 
provided when the syndrome is severe, with recurring attacks 
and with intermittent relief.  The maximum rating of 60 
percent is provided when the disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, with 
absent ankle jerks, or with other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.

To summarize, the veteran's statements regarding the severity 
of his low back pain and its radiation to both of his calves 
are deemed competent with regard to the description of 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  In this regard, the recent VA 
examination showed severe limitation of flexion and rotation 
of the lumbar spine.  However, there was no impairment in 
extension.  Lumbar paraspinal muscle spasm was present with 
forward flexion and side bending, and there was a positive 
straight leg raising at 70 degrees.  The veteran has reported 
low back pain with radiation into the lower extremities.  
However, Achilles reflexes and patella reflexes were 
1+ bilaterally.  Additionally, there was no impairment motor 
function of the lower extremities and there was no evidence 
of unfavorable ankylosis.  Also, x-rays of the lumbosacral 
spine were negative.  After reviewing the record it is the 
Board's judgment that the criteria for a higher rating have 
not been met been. 

The Board has also considered the degree of functional loss 
due to low back pain as contemplated in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) and DeLuca, supra.  Both VA examiners 
indicated an increase in symptoms on use.  One examiner 
indicated that pain limits the motion of the veteran's spine 
only in terms of his flexion and only beyond 75 degrees and 
that the veteran is able to attain 75 degrees of flexion 
without difficulty.  The second examiner expressed his 
opinion, based on the results of the examination, that the 
veteran's chronic lumbosacral strain would give him 
difficulty with recurrent bending, stooping, lifting, or 
walking long distances.  

However, the Board is satisfied that 40 percent rating in 
effect adequately contemplates the degree of functional 
impairment resulting from the low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim


ORDER

Entitlement to a disability rating greater than 40 percent 
for the service-connected back sprain of the lumbar region is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

